OFFICEOFTHEATTORNEY            GENERALOFTEXAS
                                AUSTIN




&mrahle     J., D. Looney
oount y ,Auditor
pewi OouAty
Boston, Texas
                            Oplnfon Ho. 0.




             Ee have your favor    0                9, requestlq   aA
opinion    on the above satter,                     eing as Sollowar

     this oSSio8 at
     o? this County
     00rdea S-   30
     ehou that tbs                                  6OOa OA tb3
     moora while                                     seal was aa-
     tually on the
                                            roper mh0a     0f
                                             aeal to this rea-
                                           8 8asl be added t0
                                       uld the deed be reaorded

                            eord8d should 8 See be eiwr&wb
                            person riling  the am   or
                           word the deed gratis to oor-
                        uutg Clerks apparent error.


           The general rule is that %n oSSloer may aorreot
mistakes In his offiolal   reoorda, on proper showing@,   36
Tex. Jur., .8so. 10, p. 407; but 'we fail to find any statute
or deelslon authoriqing  a Bounty clerk to oorreot a mistake
ma&e by a forner oounty olerk some thirty or iorty years ago,
Iionorable   J. D. Looney,     PEi&e2


It Is our opinion,  therefore, that the present oountg 018x-k
Would AOt be authorized to oorrast the reoord referred to by
now showing that the notary’s  seal appeared on said deeds.
            ‘Ye do not think that it is neoessary   for said deede
 to be again recorded,   slnoe It has been ect?erally held that
the mre Sact that same have been heretofore       reoorded Is evl-
aenoe of the Sect that they were exeouted as provided for by
law, and it would be presumed that the mtarg aiilxed        the seal
to lokncmledgtnente taken by him. 1 Tex. Jur., Sea. 78, pp.
4864;   Alexander v. Houghton, 26 E. %. 1102.      Further, under
the provlalo~s of P.rtioles   3726 end 3726b, it lo our oplnlon
that. said deeds would be as sffeative   '%ltSout having said rea-
orda oorreoted,    or Bald deed& seain reoorded, as they wmld
be if s-8 ware raoorded, slnae aald titlolss       provide that
where deeds have been OA reoor4 a8 long as tea years It ahall
be no objaotlon    to the admlsslon oi sam, or a oertifted     aopp
thereor, aa mldenoe th,at the of?leer taking the aoknowledg-
mat or such instrunent harfng an ottfolal       seal aid not aVflr
the mm3 to the certirioate          of aokmwledgment, or that the
notarialseal le not showa OS record,        It 1s our OpiniCiA,
ths?sf'ore,,that  If the partlss lntsrastsd    ln these deeda de-
sire to ham same again reoorded they should pay the Seee
requlrea thereror.
             Trusting   this   satisfactorily      answers your Inquiry,
we are
                                                    Very truly   youra
                                                ATTORNEY
                                                       f3ZEtPAL08 TXXAS